Case 1:19-cv-00847-DDD-JPM Document 67 Filed 08/31/21 Page 1 of 1 PagelD #: 1186

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
JARVIS BROWN, CIVIL DOCKET NO. 1:19-CV-00847
Plaintiff
VERSUS DISTRICT JUDGE DRELL

JAMES M. LEBLANC, ET AL.,
Defendants MAGISTRATE JUDGE PEREZ-MONTES

 

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, and after independent (de novo) review of
the record including the objections filed herein, and having determined that the
findings and recommendation are correct under the applicable law;

IT IS ORDERED that Brown’s Motion for Partial Summary Judgment (ECF
No. 52) is DENIED; Defendants’ Motion for Summary Judgment (ECF No. 56) is
GRANTED; and Brown’s action is DENIED AND DISMISSED WITH PREJUDICE
as to all remaining Defendants.

THUS ORDERED AND SIGNED in Chambers at Alexandria, Louisiana on
_» ) ae
this 3 / day of August 2021.

JUDGE DEE D. DRELL
UNITED STATES DISTRICT COURT

 

 

 
